DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed February 28, 2022 is acknowledged. Claims 1-18 are pending in the application.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The nitrite source in the form of a cultured vegetable extract in the liquid meat treatment composition of claim 1 and the meat product of claim 18 are product claims that include process steps for making these products.  It is unclear exactly how the process limitations impart distinctive structural characteristics to the nitrite source and the meat product.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).
Claims 1-10 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over McDonnell et al. “Identifying Ingredients that Delay Outgrowth of Listeria monocytogenes in Natural, Organic, and Clean-Label Ready-to-Eat Meat and Poultry Products” (hereinafter “McDonnell”).
With respect to claim 1, McDonnell teaches liquid treatment compositions that are added to brine to treat meat (Abstract; P1367, right column, bottom; P1368, right column, bottom – P13, 69, left column, top; P1369, left column, bottom; P1369, right column, second paragraph; P1372, Table 2).
Regarding the limitation of having a pH value of 7.0 to 11 as recited in claim 1, McDonnell does not expressly disclose this limitation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the pH in the treatment of McDonnell through routine experimentation with the expectation of successfully obtaining a meat treatment composition that ensures the safety of meat products during extended storage.  One of ordinary skill in the art would have been motivated to do so because McDonnell teaches nitrite concentration, compositional differences of the system (pH, moisture, etc.), and the concentration of antimicrobial ingredient (buffered vinegar) have an impact on contributing to the overall safety of the meat product, and careful consideration of these factors should be taken when evaluating the use of ingredients possessing antimicrobial efficacy for use in meat and poultry products (P1370, right column, bottom – P1371, left column; P1371, right column, middle; and P1374, right column, last paragraph).  There would have been a reasonable expectation of success.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding the limitation of (a) a buffered food acid component, comprising a total amount of partially or completely neutralized acetic acid of 10-80 wt%, based on the total weight of the meat treatment composition as recited in claim 1, McDonnell teaches the treatment comprises buffered vinegar (BV).  The brine slurry (6.9 kg) comprises 2% buffered vinegar (.14 kg), and the buffered vinegar is mixed with .30 kg water prior to mixing with the brine (about 32% of buffered vinegar in concentrated liquid treatment). (Abstract; P1367, right column, bottom; P1369, right column, second paragraph; P1372, Table 2).
Regarding the limitation of b) a nitrite source in the form of a cultured vegetable extract that is obtained by: (i) inoculating a liquid vegetable extract selected from the group consisting of vegetable juice, vegetable juice concentrate, and combinations thereof with one or more micro-organisms capable of converting nitrate into nitrite, wherein the liquid vegetable extract is derived from one or more food-grade plant material selected from the group consisting of celery, beet, spinach, lettuce, cabbage, cucumber, eggplant, mushroom, green pepper, butternut squash, zucchini, mixed salad greens, carrot, artichoke, green bean, lima bean, broccoli, cauliflower, collard green, corn, mustard, okra, onion, Chinese pea pod, black eyed pea, green pea, potato, turnip, sauerkraut, and radish; and (ii) incubating the inoculated vegetable extract under conditions favorable to the growth of the micro-organisms as recited in claim 1, McDonnell teaches a preconverted celery powder serving as a natural source of nitrite (Abstract; P1367, right column, bottom; P1369, right column, second paragraph; P1372, Table 2).  The cultured vegetable extract in claim 1 appears to be the same as the preconverted celery powder disclosed by McDonnell.  Additionally, it is well understood that the preconverted celery powder, such as Vegstable 504 as used in the treatment of McDonnell, is typically prepared by combining celery juice with a bacterial starter culture (i) and incubating celery juice with the culture to convert the nitrate to nitrite (ii).  Applicant is reminded that if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process, (In re Thorpe, 227 USPQ 964,966).
Regarding the limitation of wherein the meat treatment composition contains 0.2-1.5 wt.% nitrite, based on the total weight of the composition as recited in claim 1, McDonnell teaches the composition comprises 15,000 ppm (1.5 wt%) nitrite (P1367, right column, bottom).

With respect to claim 2, McDonnell is relied upon for the teaching of the composition of claim 1 as addressed above.
Regarding the limitation of wherein the meat treatment composition contains 0.2-0.75 wt.% nitrite, based on the total weight of the composition as recited in claim 2, McDonnell does not expressly disclose this limitation.
However, McDonnell teaches the composition comprises 15,000 ppm (1.5 wt%) nitrite (P1367, right column, bottom) and the claimed range and the prior art range are close enough that one skilled in the art would have expected them to have the same properties of ensuring the safety of meat products during extended storage (P1367, left column).  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.   See Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0).  
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the nitrite concentration in the treatment of McDonnell through routine experimentation with the expectation of successfully obtaining a meat treatment composition that ensures the safety of meat products during extended storage.  One of ordinary skill in the art would have been motivated to do so because McDonnell  teaches the degree of inhibition of L monocytogenes was increased at higher nitrite levels and enhanced the antimicrobial activity of certain ingredients, nitrite concentration, compositional differences of the system (pH, moisture, etc.), and the concentration of antimicrobial ingredient (buffered vinegar) have an impact on contributing to the overall safety of the meat product, and careful consideration of these factors should be taken when evaluating the use of ingredients possessing antimicrobial efficacy for use in meat and poultry products (P1370, right column, bottom – P1371, left column; P1371, right column, middle; and P1374, right column, last paragraph).  There would have been a reasonable expectation of success.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.)

With respect to claim 3, McDonnell is relied upon for the teaching of the composition of claim 1 as addressed above.
Regarding the limitation of comprising a total amount of partially or completely neutralized acetic acid, between 10-50 wt.%, based on the total weight of the composition as recited in claim 3, McDonnell teaches the treatment comprises buffered vinegar (BV).  The brine slurry (6.9 kg) comprises 2% buffered vinegar (.14 kg), and the buffered vinegar is mixed with .30 kg water prior to mixing with the brine (about 32% of buffered vinegar in concentrated liquid treatment) (Abstract; P1367, right column, bottom; P1369, right column, second paragraph; P1372, Table 2).

With respect to claim 4, McDonnell is relied upon for the teaching of the composition of claim 1 as addressed above.
Regarding the limitation of having a molar ratio of the partially or completely neutralized acetic acid to nitrite in the range of 3:1 to 100:1 as recited in claim 4, McDonnell teaches the brine slurry (6.9 kg) comprises 2% buffered vinegar (.14 kg), and the buffered vinegar is mixed with .30 kg water prior to mixing with the brine (about 32% of buffered vinegar in concentrated liquid treatment).  Additionally, the treatment comprises 15,000 ppm (1.5 wt%) nitrite (32% buffered vinegar : 1.5% nitrite = about 21) (Abstract; P1367, right column, bottom; P1369, right column, second paragraph; P1372, Table 2).

With respect to claim 5, McDonnell is relied upon for the teaching of the composition of claim 4 as addressed above.
Regarding the limitation of wherein the cultured vegetable extract is cultured celery extract or cultured celery juice as recited in claim 5, McDonnell teaches a preconverted celery powder serving as a natural source of nitrite (Abstract; P1367, right column, bottom; P1369, right column, second paragraph; P1372, Table 2).  The cultured vegetable extract in claim 1 appears to be the same as the preconverted celery powder disclosed by McDonnell.  Additionally, it is well understood that the preconverted celery powder, such as Vegstable 504 as used in the treatment of McDonnell, is typically prepared by combining celery juice with a bacterial starter culture (i) and incubating celery juice with the culture to convert the nitrate to nitrite (ii).  Applicant is reminded that if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process, (In re Thorpe, 227 USPQ 964,966).

With respect to claim 6, McDonnell is relied upon for the teaching of the composition of claim 1 as addressed above.
Regarding the limitation of wherein the buffered food acid component comprises a buffered vinegar as recited in claim 6, McDonnell teaches the treatment comprises buffered vinegar (Abstract; P1367, right column, bottom; P1369, right column, second paragraph; P1372, Table 2).

With respect to claim 7, McDonnell is relied upon for the teaching of the composition of claim 1 as addressed above.
Regarding the limitation of having a dry solids content of at least 5 wt.% as recited in claim 7, McDonnell does not expressly disclose this limitation. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the dry solids content of the treatment of McDonnell through routine experimentation with the expectation of successfully obtaining a meat treatment composition that ensures the safety of meat products during extended storage.  One of ordinary skill in the art would have been motivated to do so because McDonnell teaches compositional differences of the system (pH, moisture, etc.) have an impact on contributing to the overall safety of the meat product as well as careful consideration of these factors should be taken when evaluating the use of ingredients possessing antimicrobial efficacy for use in meat and poultry products (P1370, right column, bottom – P1371, left column; P1371, right column, middle; and P1374, right column, last paragraph), and it is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. There would have been a reasonable expectation of success.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).  

With respect to claim 8, McDonnell is relied upon for the teaching of the composition of claim 1 as addressed above.
Regarding the limitation of having a pH value of 7-10 as recited in claim 8, McDonnell does not expressly disclose this limitation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the pH in the treatment of McDonnell through routine experimentation with the expectation of successfully obtaining a meat treatment composition that ensures the safety of meat products during extended storage.  One of ordinary skill in the art would have been motivated to do so because McDonnell teaches nitrite concentration, compositional differences of the system (pH, moisture, etc.), and the concentration of antimicrobial ingredient (buffered vinegar) have an impact on contributing to the overall safety of the meat product, and careful consideration of these factors should be taken when evaluating the use of ingredients possessing antimicrobial efficacy for use in meat and poultry products (P1370, right column, bottom – P1371, left column; P1371, right column, middle; and P1374, right column, last paragraph).  There would have been a reasonable expectation of success.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to claim 9, McDonnell teaches a method of preparing the treatment (P1369, left column, top and bottom; and P1369, right column, middle).  Additionally, McDonnell is relied upon for the teaching of the composition of claim 1 as addressed above.
Regarding the limitation of combining: (a) a buffered food acid component, comprising partially or completely neutralized acetic acid; and (b) a nitrite source in the form of a cultured vegetable extract as recited in claim 9, McDonnell teaches formulating treatments with buffered vinegar (BV, (a) buffered food acid component) and preconverted celery powder (Vegstable 504, (b) a nitrite source in the form of a cultured vegetable extract) (P1367, right column, bottom; P1369, left column, top and bottom; P1369, right column, middle; and P1372, Table 2).

With respect to claim 10, McDonnell is relied upon for the teaching of the method of claim 9 as addressed above.
Regarding the limitation of wherein the buffered food acid component is buffered vinegar as recited in claim 10, McDonnell teaches the treatment comprises buffered vinegar (Abstract; P1367, right column, bottom; P1369, right column, second paragraph; P1372, Table 2).

With respect to claim 14, McDonnell teaches a method of treating meat (P1369, right column, second and third paragraphs).
Regarding the limitation of adding a dilution of the meat treatment composition as defined in claim 1 to uncooked meat, thereby obtaining a treated meat product as recited in claim 14, McDonnell teaches injecting ham brine formulated with a treatment composition into the fresh ham and tumbling it, and McDonnell, as addressed above, is relied upon for the teaching of the treatment composition of claim 1 (P1367, right column, bottom; P1369, left column, top and bottom; P1369, right column, second and third paragraphs; and P1372, Table 2).  

With respect to claim 15, McDonnell is relied upon for the teaching of the method of claim 14 as addressed above.
Regarding the limitation of wherein the quantities of the meat and the meat treatment composition provide a level of nitrite of between 2 and 800 mg/kg of the uncooked meat as recited in claim 15, McDonnell teaches 5 ppm of residual nitrite, which is equivalent to 5 mg/kg and falls within the claimed range (P1372, Table 2).

With respect to claim 16, McDonnell is relied upon for the teaching of the method of claim 14 as addressed above.
Regarding the limitation of further comprising one or more of the following steps: (i) forming the meat into a shaped food product; (ii) cooking the meat; (iii) refrigerating or freezing the meat; and (iv) packaging the meat as recited in claim 16, McDonnell teaches grinding the ham (i), stuffing the ground ham into casings (i), cooking the stuff products (ii), vacuum packaging (iv), and storing at 3⁰ to 4⁰C, 4⁰C, or 7⁰C (iii) (P1369, right column, 3rd paragraph –P1370, left column, top).

With respect to claim 17, McDonnell is relied upon for the teaching of the method of claim 14 as addressed above.
Regarding the limitation of wherein the uncooked meat is whole muscle meat, ground meat, comminuted meat or emulsified meat as recited in claim 17, McDonnell teaches injecting the brine comprising treatment into the fresh ham (closely trimmed fresh biceps femoris and semimembranosus with attached semitendinosus muscles, whole muscle meat), grinding the injected meat (ground meat), and tumbling the ground meat.  McDonnell also teaches preparing slurries (emulsified meat) of raw ground turkey breast, distilled, deionized water, and the treatment composition (P1367, right column, Phase 1a; P1368, Table 1; P1369, right column, second and third paragraphs; and P1372, Table 2).

With respect to claim 18, McDonnell teaches a treated meat product (P1367, right column, bottom; P1369, left column, top and bottom; P1369, right column, second and third paragraphs; and P1372, Table 2).  
Regarding the limitation of obtained by the method of claim 14 as recited in claim 18, this limitation refers to a product-by-process.  The meat product in claim 18 appears to be the same as the brine treated ham disclosed by McDonnell (P1367, right column, bottom; P1369, left column, top and bottom; P1369, right column, second and third paragraphs; and P1372, Table 2).  Additionally, McDonnell is relied upon for the teaching of the method of claim 14 as addressed above.  Applicant is reminded that if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process, (In re Thorpe, 227 USPQ 964,966).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over McDonnell et al. “Identifying Ingredients that Delay Outgrowth of Listeria monocytogenes in Natural, Organic, and Clean-Label Ready-to-Eat Meat and Poultry Products” (hereinafter “McDonnell”) as applied to claims 1 and 9 above, and in further view of Husgen et al. US 20080305213 (hereinafter “Husgen’).
With respect to claims 11, 12, and 13, McDonnell is relied upon for the teaching of the composition of claim 1 and the method of claim 9 as addressed above.  
Regarding the limitations of wherein the cultured vegetable extract is a composition obtainable by a process comprising: (i) inoculating a liquid vegetable extract with one or more micro-organisms capable of converting nitrate into nitrite; and (ii) incubating the inoculated vegetable extract under conditions favorable to growth of the micro-organism to produce a cultured vegetable extract as recited in claim 11, wherein the cultured vegetable extract is a composition obtainable by a process comprising: (i) inoculating a liquid vegetable extract with one or more micro-organisms capable of converting nitrate into nitrite; (ii) incubating the inoculated vegetable extract under conditions favorable to growth of the micro-organism to produce a cultured vegetable extract; and (iii) extracting liquid from the cultured vegetable extract as recited in claim 12, and wherein the cultured vegetable extract is a composition obtainable by a process comprising: (i) inoculating a liquid vegetable extract with one or more micro-organisms capable of converting nitrate into nitrite; (ii) incubating the inoculated vegetable extract under conditions favorable to growth of the micro-organism to produce a cultured vegetable extract; (iii) extracting liquid from the cultured vegetable extract; and (iv) purifying the extracted liquid, with the proviso that the purification does not result in a nitrite level, on dry solids weight basis, of above 80 % as recited in claim 13, McDonnell teaches the treatment composition comprises preconverted celery powder (cultured vegetable extract) (P1367, right column, bottom; P1369, left column, top and bottom; P1369, right column, middle; and P1372, Table 2).  
However, McDonnell does not expressly disclose the method of preparing the preconverted celery powder (cultured vegetable extract).
Husgen discloses a curing agent for meat comprising a plant-based nitrite derived from plant material comprising nitrate.  Celery juice or concentrate is inoculated with a single organism or combination of organisms capable of converting nitrate to nitrite (i, claims 11-13), incubating the inoculated material until a predetermined level of nitrite is reached (ii, claims 11-13), and subjecting the incubated material to further processing such as filter sterilization (iii, claims 12 and 13; and iv, claim 13), heat treatment such as pasteurization (iv, claim 13), sterilization (iv, claim 13), or centrifugation (iii, claims 12 and 13).  The curing agent was used to prepare a brine for raw ham (Abstract; paragraphs [0002]-[0008], [0012], [0013], [0017], [0018], [0020], [0021], [0023], [0026]-[0028], [0034]-[0041], and [0046]-[0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain the celery powder by inoculating celery juice or concentrate with a single organism or combination of organisms capable of converting nitrate to nitrite, incubating the inoculated material until a predetermined level of nitrite is reached, and subjecting the incubated material to further processing such as filter sterilization, heat treatment such as pasteurization, sterilization, or centrifugation in the method of McDonnell with the expectation of successfully preparing a meat treatment composition that ensures the safety of meat products during extended storage (McDonnell: P1367, left column; and Husgen: paragraph [0022]).  One of ordinary skill in the art would have been motivated to do so because Husgen and McDonnell similarly teach treating ham products with a brine comprising a natural source of nitrite from celery, Husgen teaches the curing agent may be concentrated and/or dried after processing and diluted before it contacts the meat product as well as the meat product treated with the curing agent has an improvement in the amount of time that it can be safely stored (e.g., shelf life) (paragraphs [0019] and [0022]), the preparation of natural source of nitrite from celery juice was well known in the art before the effective filing date of the claimed invention, as shown by Husgen, and said combination would amount to use of known elements for their intended use in a known environment to accomplish entirely expected results.  There would have been a reasonable expectation of success with said modification.

Response to Arguments
Applicant’s arguments filed February 28, 2022 have been fully considered, but they are unpersuasive.
Applicant argues there is no dispute that McDonnell does not disclose the claimed composition-e.g., having a pH of 7 to 11, and comprising 10-80% of buffered vinegar (partially or completely neutralized acetic acid), and 0.2-1.5% of nitrite; it does not. McDonnell is not concerned with the long term storage stability of the meat treatment compositions themselves (e.g., nitrite stability), but with the long term preservation of meat products that are treated with the compositions (e.g., microbial growth). The brines taught by McDonnell are meant to be applied directly into meat products without dilution. Hence, the composition of these brines is very different from the concentrated compositions claimed, which can be applied as an ingredient of such brines. All of the pH values described by McDonnell relate to measurements performed in the treated meat products, whereas the pH values recited in the claims reference the concentrated meat treatment composition. So, McDonnell fails to teach the pH of its treatment compositions, let alone a pH value of 7.0 to 11. McDonnell does not provide a clue to the ordinarily skilled person that might have led her to the concentrated meat treatment compositions of the invention being claimed. Office Action, p. 13. If anything, McDonnell would have taught the person of ordinary skill seeking a composition with more effective antibacterial properties to lower the pH. For at least these reasons, Applicant cannot agree that "optimization" efforts would have led the ordinarily skilled person to the invention claimed or that that person would have expected the demonstrated extended storage properties of same (P6-P9).
Examiner disagrees.  McDonnell teaches the presently claimed invention.  As discussed above, McDonnell teaches the treatment comprises buffered vinegar (BV).  The brine slurry (6.9 kg) comprises 2% buffered vinegar (.14 kg), and the buffered vinegar is mixed with .30 kg water prior to mixing with the brine (about 32% of buffered vinegar in concentrated liquid treatment). (Abstract; P1367, right column, bottom; P1369, right column, second paragraph; P1372, Table 2).  Additionally, McDonnell teaches the composition comprises 15,000 ppm (1.5 wt%) nitrite (P1367, right column, bottom).  While McDonnell does not expressly disclose the pH of the composition, it would have been obvious to one of ordinary skill in the art to optimize the pH in the treatment through routine experimentation with the expectation of successfully obtaining a meat treatment composition that ensures the safety of meat products during extended storage because the reference teaches nitrite concentration, compositional differences of the system (pH, moisture, etc.), and the concentration of antimicrobial ingredient (buffered vinegar) have an impact on contributing to the overall safety of the meat product, and careful consideration of these factors should be taken when evaluating the use of ingredients possessing antimicrobial efficacy for use in meat and poultry products (P1370, right column, bottom – P1371, left column; P1371, right column, middle; and P1374, right column, last paragraph).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793